 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SIMON LEE WILCOX,                                    No. 1:19-cv-01410-LJO-SKO (HC)
12                       Petitioner,                       ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATIONS (Doc. No. 12)
13
             v.                                            ORDER DENYING PETITIONER’S
14                                                         MOTION FOR DEFAULT (Doc. No. 11)
15    STEVEN MERLAK, Warden, et al.,                       ORDER REFERRING MATTER BACK TO
                                                           MAGISTRATE JUDGE FOR FURTHER
16                       Respondents.                      PROCEEDINGS
17

18          Petitioner is a federal prisoner proceeding in propria persona with a petition for writ of

19   habeas corpus pursuant to 28 U.S.C. § 2241. On January 2, 2020, the Magistrate Judge assigned

20   to the case issued Findings and Recommendation to deny Petitioner’s motion for default. (Doc.

21   Nos. 11, 12.) This Findings and Recommendation was served upon all parties and contained

22   notice that any objections were to be filed within fourteen (14) days from the date of service of

23   that order. To date, no party has filed objections.

24          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a

25   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

26   the Magistrate Judge’s Findings and Recommendation is supported by the record and proper

27   analysis.

28
                                                           1
 1                                            ORDER

 2        Accordingly, the Court orders as follows:

 3        1.     The Findings and Recommendations, filed January 2, 2020 (Doc. No. 12), is

 4   ADOPTED IN FULL;

 5        2.     Petitioner’s motion for default (Doc. No. 11) is DENIED; and

 6        3.     The matter is REFERRED BACK to the Magistrate Judge for further proceedings.

 7
     IT IS SO ORDERED.
 8

 9     Dated:   January 28, 2020                          /s/ Lawrence J. O’Neill _____
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
